An unpublishd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT

an;

OF

NEVADA

947.4

IN THE SUPREME COURT OF THE STATE OF NEVADA

DAVID KLUCKA, No. 68749
Appellant, v V
vs. F ELED
THE STATE OF NEVADA, 
Respondent. 0“ 2 3 2015

   

' ORDER DISMISSING APPEAL

This appeal was initiated by the ﬁling of a pro ee notice of
Eighth Judicial District Court, Clark County; Kerry Louise
Earley, Judge

appeal.

Appellant filed notices of appeal on August 28, 2015,
September 1, 2015, and September 3, 2015. No appealable order was
designated in the notices of appeal. Because appellant failed to designate

an appealabie order, we lack jurisdiction over this appeal, and we

ORDER this appeal DISMISSED.

 

  

J.  , J.
» Cherry

H011. Kerry Louise Earley, District Judge
David Klucka

Attorney Generalr’Carson City

Clark County District Attorney

Eighth District Court Clerk

Douglas

CC: